Fourth Court of Appeals
                                 San Antonio, Texas
                              January 11, 2018January 17, 2018

                                    No. 04-17-00840-CR

                                       Richard DIAZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1987CR1809
                      Honorable Kevin M. O’Connell, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on January 17, 2018.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court